Title: To James Madison from John Dawson, 5 April 1798
From: Dawson, John
To: Madison, James


Dear Sir!Philadelphia. April 5. 1798.
I have recievd your favour of the 26th. ultimo, & now enclose you an insurance & a letter for Mrs. Madison, to whom I beg you to present me with much respect.
You have seen that on the 19th. of the last month the president sent to us a message, & that in consequence of a request from our house his instructions, & all the despatches from our commissioners were sent to us confidentially—for three days we have been debating, with shut doors, on the propriety of making them public, & were today at 9 ock, & when there was certainly a large majority of our house against it, informd that the Senate had resolvd to publish the despatches.
They will therefore come out & I will forward to you a copy, only observing at this time, that the quarter from whence their publicity comes creates a doubt that they are not very favourable to peace, in their estimation. I hope we shall not go to war on account of an intemperate Speech from a President, or the dishonest conduct of a minister of foreign relations.
We have nothing late from Europe—our commissioners were in Paris on the 4. February. With much esteem Your friend & Sert
J Dawson.
